 
AMENDMENT NO. 2 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of August
16, 2011, is entered into by and between Ladenburg Thalmann Financial Services
Inc., a Florida corporation (“Borrower”), and Frost Nevada Investments Trust, a
Florida trust (“Frost Nevada”).


RECITALS


WHEREAS, Borrower is a party to that certain Credit Agreement (the “Agreement”),
dated as of October 19, 2007, by and between Borrower and Frost Gamma
Investments Trust, a Florida trust (“Frost Gamma”);


WHEREAS, Frost Gamma assigned its interest in the Agreement to Frost Nevada;


WHEREAS, on August 25, 2009, Borrower and Frost Nevada entered into an Amendment
No. 1 to the Agreement; and


WHEREAS, the parties desires to further amend the terms of the Agreement on the
terms set forth herein.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:


AMENDMENT


1.           Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement.


2.           Amendment to Agreement. The Agreement is hereby amended so that the
term “Available Amount” shall mean $40,000,000. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.


3.           Fees.  Concurrently with the execution and delivery of this
Amendment, Borrower shall pay to Frost Nevada a $50,000 fee for increasing the
Available Amount (representing a fee of 50 bps which was the same fee paid to
Frost Nevada in connection with Frost Nevada’s original extension of credit
under the Agreement).


4.           Representations and Warranties. The representations and warranties
set forth in Article III of the Agreement shall be deemed remade as of the date
hereof by Borrower, except that any representations and warranties that
specifically relate to a particular date shall be true and correct as of such
date and all references to the Agreement in such representations and warranties
shall be deemed to include this Amendment. No Event of Default has occurred and
is continuing and no event has occurred and is continuing which, with the lapse
of time, the giving of notice, or both, would constitute such an Event of
Default under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5.           Power and Authority. Borrower has all requisite legal and other
power and authority to execute and deliver this Agreement and to carry out and
perform its other obligations hereunder.


6.           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or electronic mail shall be equally
effective as delivery of a manually executed counterpart of this Amendment.


IN WITNESS THEREOF, this Amendment has been executed by the undersigned as of
the day, month and year first above written.



 
Ladenburg Thalmann Financial Services Inc.
 
By:
/s/ Richard J. Lampen
 
Name: Richard J. Lampen
 
Title:   President & Chief Executive Officer
    Frost Nevada Investments Trust  
By:
/s/ Phillip Frost, M.D.
 
Name: Phillip Frost, M.D.
 
Title:   Trustee

 
 
 

--------------------------------------------------------------------------------

 